207 S.E.2d 762 (1974)
285 N.C. 661
Troy D. POTTER, t/a Pamco Farm Service Company, Plaintiff,
v.
Robert TYNDALL, Defendant,
v.
R. C. NOBLE et al., Additional Defendants.
Supreme Court of North Carolina.
September 3, 1974.
Ward, Tucker, Ward & Smith, P. A, Michael P. Flanagan, for the plaintiff, Potter.
David S. Henderson, for the defendants Noble & Powell.
Barden, Stith, McCotter & Stith, Barnes & Braswell, P. A, for the defendant, Plant Food Company.
Lee & Hancock, Moses D. Lassiter, for the defendant, Tyndall.
Petition of plaintiff (Potter) and additional defendants (Noble, Powell, Plant Food) for writ of certiorari to the North Carolina Court of Appeals to review its decision, 22 N.C.App. 129, 205 S.E.2d 808. Denied.